ITEM 77M and 77Q1(g) Dreyfus Structured Midcap Value Fund A series of the Advantage Funds, Inc. Registration No. 811-7123 Sub-Item 77M and 77Q1(g) During the reporting period ended August 31, 2013, Dreyfus Structured Midcap Value Fund, a series of the Advantage Funds, Inc. (the “Acquiring Fund”), was the surviving entity of a reorganization with Dreyfus MidCap Core Fund (the “Acquired Fund”), a separate series of The Dreyfus Manager Fund I. On November 9, 2012, the Boards of the Advantage Funds, Inc. and Dreyfus Manager Funds I considered the reorganization and approved an Agreement and Plan of Reorganization (the “Plan”) providing for the transfer of all assets, subject to liabilities, of the Acquired Fund in exchange for the Acquiring Fund’s shares having an aggregate net asset value of the Acquired Fund’s shares as described below (the “Reorganization”). At a Special Meeting of Shareholders of the Acquired Fund held on March 27, 2013, shareholders of the Acquired Fund voted to approve the Plan with respect to their Fund. The votes of the Acquiring Fund’s shareholders were not solicited since their approval or consent was not required for the Reorganization. After the close of business on June 7, 2013, the Reorganization of the Acquired Fund was consummated with respect to its Plan.
